DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
Response to Arguments
Applicant's arguments filed 07/02/2021, regarding the rejections made under 35 U.S.C. §103, have been fully considered but they are not persuasive.  The applicant argues that Koyabu discloses the third cooling channels 27 connecting with the second cooling channel 26 over the entire length from the upstream end to the downstream end of the segment body and thus does not disclose the third cooling channels being provided in a predetermined region stretching from an intermediate position of an overall length of the segment body to the downstream-side end of the segment body as claimed.  The applicant also argues that Koyabu does not disclose the intermediate position being arranged farther toward the downstream side than the opening formed on the end of the main cavity but rather farther upstream, since the third cooling channels 27 extend from the upstream side of the segment body to the downstream side of the segment body and the second cooling channel only connects with the cooling space through the first cooling channel 21, which connects with the cooling space at the opening of the upstream inner only or solely in a predetermined region.  Koyabu does disclose the third cooling channels 27 stretching across the entire length of the segment from the upstream end to downstream end; however, this means that, since the third cooling channels extend across the entire body length, the third cooling channels also extend in a predetermined region stretching from an intermediate position i.e. a position in line with the downstream end of cavity 29 to the downstream-end side of the segment body.  Therefore, Koyabu does disclose the third cooling channels being provided in a predetermined region stretching from an intermediate position of an overall length of the segment body to the downstream-side end of the segment body as claimed.  Second, because Koyabu discloses the third cooling channels extending in said predetermined region, Koyabu also discloses the intermediate position being arranged farther toward the downstream side in the combustion gas flow direction than the opening formed on the end of the main cavity.  The predetermined region of the third cooling channels stretches from an intermediate position i.e. a position in line with the downstream end of cavity 29 to the downstream-side end of the segment body, and thus the intermediate position is farther downstream than an opening of the second cooling channel.  In addition, the embodiment of Figure 5 is separate from the embodiment of Figure 10, and it is the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 14 discloses the limitation of an opening density of the fourth cooling channel being smaller than a density of openings of the third cooling channels, and this limitation comprises new matter.  The specification fails to disclose anything about an opening density of the fourth cooling channel(s) (the specification does discuss densities of the first, third, and fifth pluralities of cooling channels but not of the fourth cooling channel), and the drawings (in particular Figures 1A, 3, and 11) fail to show an opening density of the fourth cooling channels being smaller than a density of opening of the third cooling channels.  The original disclosure fails to disclose the limitation of an opening density of the fourth cooling channel being smaller 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 discloses the limitation of an opening density of the fourth cooling channel being smaller than a density of openings of the third cooling channels, and this limitation is indefinite.  A single fourth cooling channel is disclosed, and it is unclear how a single cooling channel has a density, especially in light of the claims disclosing densities for the first, third, and fifth pluralities of cooling channels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi (US Publication No: 2014/0290255) in view of Koyabu (US Patent No: 8,777,559).
Regarding Claim 1: Akagi discloses a ring segment (Figure 7, No. 342 & 53) of a gas turbine, the ring segment being formed as a plurality of segment bodies is arranged annularly along a circumferential direction (Figures 7 and 8A). The ring segment comprises a main cavity (Figure 7, space between plate 54 and surface 242) that is provided on an outer side of the segment body in a radial direction of the ring segment and receives cooling air from outside (Figure 7, “Cooling air”); a plurality of first cooling channels (402) which is provided inside the segment body so as to extend along an axial direction of a rotor and be arrayed in the circumferential direction, and of which first ends
communicate directly with the main cavity on an upstream side thereof in a combustion gas flow direction while second ends open toward a downstream side of the segment body in the combustion gas flow direction (Figures 7 and 8A); and a second cooling channel (Figure 8A, leftmost channel 4(h) which is disposed inside the segment body on an upstream side thereof in a rotation direction of the rotor, adjacent to a cooling channel of the plurality of first cooling channels so as to extend along the axial direction of the 
Koyabu teaches a ring segment (Figure 10, No. 50) for a gas turbine (Figure 1,
No. 1), the ring segment comprising a plurality of first cooling channels (22, 24), a second cooling channel (26), and a plurality of third cooling channels (27) which is provided inside the segment body so as to extend along the circumferential direction of the ring segment (Figure 10), in a predetermined region along the axial direction of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ring segment of Akagi with a plurality of third cooling channels, as taught by Koyabu, for the purpose of providing convection cooling of the circumferential sides of the ring segment (Column 13, Lines 9-14).
Regarding Claim 2: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the main cavity is defined as an impingement plate (Akagi: No. 54; Koyabu: No. 14) fixed to a recess on an outer surface side of the segment body (Akagi: Figure 7: Koyabu: Figure 10).
Regarding Claim 3: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the segment body is provided with an upstream-side cavity (Koyabu: 20) farther on the upstream side in the combustion gas flow direction than the main cavity (Koyabu: Figures 2 & 10); wherein the main cavity and the upstream-side 
Regarding Claim 4: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein a second end of the second cooling channel is closed (Koyabu: Figure 10, see annotated figure in previous Office Action).
Regarding Claim 7: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, further comprising a plurality of fourth cooling channels (Koyabu: 25) which is provided inside the segment body so as to extend along the circumferential direction of the ring segment (Koyabu: Figure 10), and of which first ends communicate with the main cavity (Koyabu: via channel 24 and path 31) while second ends open toward the downstream side in the rotation direction of the rotor (Koyabu: Figure 10).
Regarding Claim 8: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the third cooling channels of the plurality of third cooling channels are provided from the end of the segment body on the downstream side in the combustion gas flow direction toward the upstream side (Koyabu: Figure 10), in a region stretching from a position of 50% to 25% of an overall length of the segment body in the combustion gas flow direction to the end on the downstream side in the combustion gas flow direction (Koyabu: Figure 10).
Regarding Claim 9: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the third cooling channels of the plurality of third cooling channels are disposed farther on the downstream side in the combustion gas flow direction than a region where the main cavity is formed (Koyabu: Figure 10).
Regarding Claim 10: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the segment body includes a plurality of support members (Akagi: 53) that extends from ends of a main body on the upstream side and the downstream side in the axial direction toward the outer side in the radial direction and supports the segment body onto a casing (Akagi: 51), and the third cooling channels of the plurality of third cooling channels are disposed farther on the downstream side in the
combustion gas flow direction than an inner wall surface of the support member that is disposed on the downstream side in the axial direction (Koyabu: Figure 10 - the third cooling channels are disposed at the downstream side in the axial direction, and thus farther downstream than an inner wall surface of a downstream-side support member).
Regarding Claim 11: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, further comprising a fifth cooling channel (Koyabu: 27, see previous OA) which is disposed at the lateral end on the upstream side in the rotation direction of the rotor, on the upstream side of the third cooling channels of the plurality of third cooling channels in the combustion gas flow direction, and of which a first end communicates with the second cooling channel while a second end opens at the lateral end on the upstream side in the rotation direction of the rotor (Koyabu: Figure 10).
Regarding Claim 13: Akagi, as modified by Koyabu, discloses a gas turbine (Akagi: Figure 1, No. 1) comprising a compressor (Akagi: 4) that compresses air; a combustor (Akagi: 2) that mixed compressed air compressed by the compressor with fuel (Akagi: “Fuel”) and combusts the mixture; a turbine (Akagi: 6) that obtains rotary power by combustion gas generated by the combustor; and the ring segment according to Claim .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi and
Koyabu as applied to Claim 1 above, and further in view of Thompson (US Patent No: 5,486,090).
Regarding Claim 5: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1; however, Akagi fails to disclose a second end of the second
cooling channel opening toward the downstream side of the segment body in the combustion gas flow direction and being provided with a constriction.
Thompson teaches a ring segment (Figures 3-4) for a gas turbine engine, wherein the segment comprising cooling channels (116) opening toward a lateral edge (120) of the segment (Figure 4) and being provided with a constriction (126).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make a second end of the second cooling channel of Akagi, as modified by Koyabu, open toward the downstream side of the segment body in the combustion gas flow direction and being provided with a constriction, as taught by Thompson, for the purpose of reducing the likelihood of hot gases remaining near the lateral edge of the segment and causing damage to the lateral edge of the segment (Column 5, Lines 50-54).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi and Koyabu as applied to claim 1 above, and further in view of Fukui (WO 2015/146854, with US Publication No: 2017/0138211 being used as an English translation).
Regarding Claim 6: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 1, wherein the first cooling channels are arrayed inside the segment body along the circumferential direction of the ring segment (Akagi: Figures 7 and 8A); however, Akagi fails to disclose a density of openings of those of the first cooling channels that are provided on the upstream side in the rotation direction of the rotor being set to be higher than a density of openings of those of the first cooling channels that are provided on the downstream side in the rotation direction of the rotor.
Fukui teaches a ring segment (Figure 13, No. 100) comprising a plurality of cooling channels (162, 164), wherein a density of openings of the cooling channels (164) provided on an upstream side in the rotation direction of the rotor is higher than a density of openings of the cooling channels (162) provided on the downstream side in the rotation direction of the rotor (Figure 13; Paragraph [0091], Lines 1-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the first cooling channels of Akagi, as modified by Koyabu, with densities of openings as claimed, as taught by Fukui, for the purpose of supplying a larger amount of cooling air to the upstream side in the rotation direction, which is subjected to harsher conditions, thus reliably cooling the ring segment (Paragraph [0091]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi and Koyabu as applied to claim 1 above, and further in view of Lucas (US Patent No: 6,899,518).
Regarding Claim 12: Akagi, as modified by Koyabu, discloses the ring segment according to Claim 11, wherein the fifth cooling channel is one of a plurality of fifth cooling channels (Koyabu: Figure 10); however, Akagi fails to disclose a density of 
Lucas teaches a ring segment (Figure 7) for a gas turbine, wherein the ring segment comprises one set of cooling channels (25) with a density of openings that is lower than a density of openings of another set of cooling channels (30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ring segment of Akagi, as modified
by Koyabu, with a density of openings of the plurality of fifth cooling channels set to be lower than a density of openings of the third cooling channels of the plurality of third cooling channels, as taught by Lucas, for the purpose of allowing cooling flow to be tuned to structural and cooling requirements (Column 3, Lines 36-41).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi in view of Koyabu and Fukui.
Regarding Claim 14: : Akagi discloses a ring segment (Figure 7, No. 342 & 53) of a gas turbine, the ring segment being formed as a plurality of segment bodies is arranged annularly along a circumferential direction (Figures 7 and 8A).  The ring segment comprises a main cavity (Figure 7, space between plate 54 and surface 242) that is provided on an outer side of the segment body in a radial direction of the ring segment and receives cooling air from outside (Figure 7, “Cooling air”); a plurality of first cooling channels (402) which is provided inside the segment body so as to extend along an axial direction of a rotor and be arrayed in the circumferential direction, and of which first ends
communicate directly with the main cavity on an upstream side thereof in a combustion gas flow direction while second ends open toward a downstream side of the segment 
Koyabu teaches a ring segment (Figure 10, No. 50) for a gas turbine (Figure 1,
No. 1), the ring segment comprising a plurality of first cooling channels (22, 24), a second cooling channel (26), and a plurality of third cooling channels (27) which is provided inside the segment body so as to extend along the circumferential direction of the ring segment (Figure 10), in a predetermined region along the axial direction of the rotor that is a region forming a part of a lateral end (19a) of the segment body on the upstream side in the rotation direction of the rotor and stretching from an intermediate position (position in line with the downstream end of the cavity 29) of an overall length of the segment body in the combustion gas flow direction to the downstream-side end of the segment body in the combustion gas flow direction (Figure 10), the plurality of third cooling channels having first ends which communicate with the second cooling channel and second ends which open at the lateral end on the upstream side in the rotation direction of the rotor (Figure 10), wherein the intermediate position is arranged farther toward the downstream side in the combustion gas flow direction than an opening formed on the end of the main cavity on the upstream side thereof (Figure 10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ring segment of Akagi with a plurality of third cooling channels, as taught by Koyabu, for the purpose of providing convection cooling of the circumferential sides of the ring segment (Column 13, Lines 9-14).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ring segment of Akagi, as modified by Koyabu, with a fourth cooling channel with an opening density as claimed, as taught by Fukui, for the purpose of supplying a larger amount of cooling air to the upstream side in the rotation direction, which is subjected to harsher conditions, thus reliably cooling the ring segment (Paragraph [0091]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745